DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species A:  an optoelectronic assembly comprising an overlap sheet (Figures 28-30; claims 1-7, 15, 16, and 21);
Species B:  an optoelectronic assembly comprising a cap (Figure 31; claims 1-5, 8, 9, 21); and
Species C: an optoelectronic assembly comprising a clip (Figures 32-34; claims 1-5, 10-14, 17-21). 

The species are independent or distinct because each species discloses a mutually exclusive structure as illustrated by the Figures referenced above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 21 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Grant A. Gildehaus (Reg. No. 68,805) on February 17, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-7, 15, 16, and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 and 17-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on January 21, 2022; October 18, 2021; October 5, 2021; and May 25, 2021, have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
Seventy-five (75) sheets of drawings were filed on April 16, 2021 and have been accepted by the examiner.
The drawings are objected to because:
In Figure 17A, reference number 52 should be deleted, because reference number 52 designates optical fibers which are not illustrated in Figure 17A.
In Figure 22, reference number 21 should be “23”, which describes the edge (23) of support substrate (20) in paragraph 149 of the specification.  Reference number 21 has been used to identify a V-groove substrate in other Figures;
In Figure 22, reference number 104 is pointing to the wrong place, reference number 104 has been used to identify the second exposed datum surface on each edge optical fiber 52;
In Figure 25A, reference number 611 is not in the specification,
In at least Figures 29-34, reference numbers 10 and 20 appear to have been reversed, wherein reference number 10 should point to the FAU and reference number 20 should point to the support substrate, the examiner suggests checking all of the Figures to make sure that the reference numbers consistently point to the correct element;
In Figure 34A, reference number 643 should be “634”, which identified the grip feature (see paragraph 170 of the specification);
In Figures 47 and 48, reference number 71 should be deleted because reference number 71 refers to a strain relief adhesive (see paragraph 122), which is not illustrated in these Figures;
In Figure 65, reference number 720, which points to the lid, should be changed because this number (720) has been previously used to designate the V-groove or alignment substrate (see Figure 62), and the specification should be updated to reflect a newly assigned reference number;
In Figures 67 and 68, reference number 722 should be changed to 723, which designates the alignment grooves (see paragraph 227 of the specification;
In Figures 74-76, reference number 735 should be changed to “835”, which designated the alignment feature, to agree with the written description (see paragraphs 237-239); and
In Figures 74 and 76, reference number 730 should be changed to “733” to agree with the written description and other corresponding reference number identifying the mold feature (see paragraph 237).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Duplicate Claims
Claims 6 and 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15 and 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 6; dependent claim 6 is identical in scope and wording to independent claim 15.
Regarding claim 7; dependent claim 7 is identical in scope and wording to dependent claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuhara et al. (US 6,669,378 B2).
Regarding claim 21; Nobuhara et al. discloses an optoelectronic assembly (see column 1, lines 14-32; see Figures 39A and 39B) comprising: 
a photonic integrated circuit (PIC) (PLC 4P) comprising plurality of waveguides (10a, 10b) disposed on a PIC face, 
a lidless fiber array unit (multifiber connector 128, which is lidless on flat cut portion 132) comprising: - 70 -Attorney Docket No.: HI20-078 
a support substrate (130) having a substantially flat first surface (132); and 
a signal fiber array comprising a plurality of optical fibers (22) supported on the first surface (132), and 
an alignment substrate (182) disposed on the PIC face (see Figures 39A and 39B) and configured to align the plurality of optical fibers (22) of the signal fiber array with the plurality of waveguides (10a, 10b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2021/0109302 A1) in view of Nobuhara et al. (US 6,669,378 B2).
Regarding claim 1; Lim et al. discloses an optoelectronic assembly (1200; see Figure 12) comprising: 
a photonic integrated circuit (PIC) (PIC chip 1206) comprising at least one electronic connection element (electrical contact of PIC 1206 connected to interconnection 1220; see Figure 12; see paragraphs 59, 60, 115, 121, 159, 201 and 205) and a waveguide (coupling waveguides of PIC, 1208) disposed on a PIC face (see Figure 12), 
a printed circuit board (PCB) (interposer 1202) comprising at least one PCB electronic connection element (electrical contact connected to interconnection 1220), wherein the at least one PCB electronic connection element is complementary to the at least one electronic connection element of the PIC (see Figure 11; the electrical connection elements are complementary and coupled through interconnection 1220) and the PIC (1206 PIC) is configured to be flip chip mounted (i.e. Face down) to the PCB (1202); 
a lidless fiber array unit (Fiber Chip 1216) comprising: 
a support substrate (1216) having a substantially flat first surface; and 
a signal fiber array (Signal fiber 1212) comprising an optical fiber (1212) supported on the first surface. 
Lim et al. does not disclose a plurality of waveguides, a plurality of optical fibers, or an alignment substrate disposed on the PIC face and configured to align the plurality of optical fibers of the signal fiber array with the plurality of waveguides in Figure 12.  Lim et al. does suggest that PICs may include multiple coupling waveguides (see paragraphs 66 and 94) to form multiple channels, which would increase the optical transmission capacity of the PIC, and that multiple fibers or a fiber array may be integrated on the fiber block (see paragraph 61), which also provide for increased optical transmission capacity of the assembly.  Lim et al. further teaches that micro machine rods/pins (1214) and grooves (1204) may be provided to align the coupling waveguide (1209) and fiber (1214). 
Nobuhara et al. discloses (see column 1, lines 14-32; see Figures 39A and 39B): 
a photonic integrated circuit (PIC) (PLC 4P) comprising plurality of waveguides (10a, 10b) disposed on a PIC face, 
a lidless fiber array unit (multifiber connector 128, which is lidless on flat cut portion 132) comprising: - 70 -Attorney Docket No.: HI20-078 
a support substrate (130) having a substantially flat first surface (132); and 
a signal fiber array comprising a plurality of optical fibers (22) supported on the first surface (132), and 
an alignment substrate (182) disposed on the PIC face (see Figures 39A and 39B) and configured to align the plurality of optical fibers (22) of the signal fiber array with the plurality of waveguides (10a, 10b).
Before the effective filing date of the present invention, one of ordinary skill in art would have found it obvious to provide a PIC with a plurality of waveguides, and a fiber array unit with a plurality of optical fibers in the invention of Lim et al. for the purpose of increasing the channels and optical transmission capacity of the resulting device, and to further provide an alignment substrate disposed on the PIC face and configured to align the plurality of optical fibers of the single fiber array with the plurality of waveguides in alternative to micromachine rods/pins and corresponding grooves to simplify the structure, since this was a known alternative arrangement in the prior art for aligning the fibers and waveguides, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2; Nobuhara et al. teaches that the alignment substrate (182) comprises a precision channel (184) configured to receive the lidless fiber array unit (128).  
Regarding claim 3; Nobuhara et al. discloses an alignment feature (narrow portion 8a) extending from the PIC face (face of 4P) and configured to align the precision channel (184) with the plurality of waveguides (10a, 10b);
Regarding claim 4; Nobuhara et al. discloses that the alignment feature (8a) comprises an alignment rib (the raised portion forms a rib) comprising a stop (the stop is formed by the widest portion of layer 12 in the area where the alignment feature 8a is not formed) extending perpendicularly from a longitudinal axis of the alignment rib (8a; see Figures 39A, 39B). 
Regarding claim 5; Lim et al. teaches that the substrate comprises a groove (1204) to accommodate alignment rods/pins (1214; see Figure 12 of Lim et al.).  Thus, having alternatively replaced alignment rods/pins with an alignment substrate as to align multiples fibers and waveguides, as suggested by the teachings of Nobuhara et al., one of ordinary skill in the art would have found it obvious to further provide the PCB with a recess appropriately sized to accommodate at least a portion of the alignment substrate is disposed in the recess, since one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  Allowable Subject Matter
Claims 15 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or render obvious the optoelectronic assembly defined by claim 5, comprising an alignment substrate disposed on the PIC face and configured to align the plurality of optical fibers of the signal fiber array with the plurality of waveguides, and an overlap sheet disposed on a second surface of the support substrate, opposite the first surface, wherein a portion of the overlap sheet extends past a forward edge of the lidless fiber array unit, such that the overlap sheet covers at least a portion of the PIC when the lidless fiber array unit is installed in the alignment substrate in combination with the other limitations of claim 15.  Claims 16 depends from claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lim (US 11,105,989) discloses a signal optical fiber block (216) coupled to a PIC (206) waveguide (208) in Figure 2A;
Patel et al. (US 2021/0223487 A1) discloses a FAU (150) coupled to a photonic chip (140; see Figures 1-6);
Yang (US 10,718,908 B2) discloses a FAU (1; see the entire document);
Hochberg et al. (US 2020/0183103 A1) discloses fibers (131, 132) with a fiber support (120) coupled to a photonic chip (104; see Figures 1A and 1B);
Evans (US 10,488,602 B2) discloses a fiber-to-waveguide optical interface (see the entire document);
Ramachandran et al. (US 2019/0285804 A1) discloses a PIC (112) coupled to a fiber array (fibers 150; see Figure 3);
Pfneur (US 10,048,455 B2) discloses an optical fiber array unit (100) with a lid (115), wherein the substrate (105) of the FAU includes an overlap portion that extends over a portion of a recessed region (300) of a photonic chip (300; see the entire document);
Shastri et al. (US 2017/0351031 A1) discloses a FAU (see Figure 1) coupled to a photonic chip (see Figure 5B);
Chou et al. (US 9,423,561 B1) discloses a fiber block (100; see Figure 7) coupled to a photonic chip (200);
Sato (US 7,889,963 B2) discloses lidless fiber arrays (see Figures 2A and 2B) coupled to a photonics chip (11; see Figure 3), with an alignment substrate (110);
Badehi et al. (US 2009/0246905 A1) discloses FAUs (see Figures 1E and 4E);
You et al. (US 6,160,936) discloses a FAU (110) coupled to a waveguide chip (120) with an alignment substrate (100; see the entire document);
Lee et al. (US 6,118,917) discloses FAUs (300, 400) coupled to a waveguide chip (100) with an alignment substrate (200; see the entire document); and
Takano et al. (US 6,052,500) discloses FAUs (3) coupled to a waveguide chip (100) with an alignment substrate (2; see the entire document).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874